                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:13-cv-110-MOC-DSC

                                          )
 UNITED STATES ex rel. LIUBOV             )
 SKIBO and EDWARD PATT,                   )
 BRINGING THIS ACTION ON                  )
 BEHALF OF THE UNITED STATES              )
 OF AMERICA, THE STATES OF                )
 CALIFORNIA, COLORADO,                    )
 CONNECTICUT, DELAWARE,                   )
 FLORIDA, GEORGIA, ILLINOIS,              )
 INDIANA, IOWA, LOUISIANA,                )
 MARYLAND, MASSACHUSETTS,                 )
 MICHIGAN, MINNESOTA, NEVADA,             )
 NEW JERSEY, NEW MEXICO, NEW              )
 YORK, NORTH CAROLINA,                    )                        ORDER
 OKLAHOMA, RHODE ISLAND,                  )
 TENNESSEE, TEXAS, VIRGINIA,              )
 WASHINGTON, WISCONSIN, and THE           )
 DISTRICT OF COLUMBIA,                    )
                                          )
                              Plaintiffs, )
                                          )
 v.                                       )
                                          )
 GREER LABORATORIES, INC., a              )
 North Carolina Corporation,              )
                                          )
                             Defendant. )
                                          )

        THIS MATTER is before the Court on Relators’ “Motion for Limited Modification to the

Pretrial Order and Case Management Plan for Leave to Take Four Additional Depositions for Use

at Trial” (document #83). Defendant does not oppose the Motion. See “Response…” (document

#85).

        Having carefully considered this Motion and the record, and for good cause shown, it is

hereby ORDERED that the Motion is GRANTED.




PPAB 3488854v1
       SO ORDERED.


                     Signed: January 7, 2019




                                Page 2 of 2
PPAB 3488854v1
